Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Response to Amendment
	The amendment filed on 8/26/2022 has been fully considered. Claims 2, 8, 15 were amended. Claims 5-6, 13, 19-20 are cancelled. Claims 21-24 are currently pending.


Claim Objections
Claim 8 is objected to because of the following informalities:  claim 8 recites “a distance between the  front and back members smaller”. This appears to be an error of syntax.  An should read “a distance between the front and back members is smaller” Appropriate correction is required.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dighton et al (US 9,370,213) in view of Dornman et al. (US 9,307,806).  
The device of Dighton discloses, 
With respect to claim 1,
A cover (10) to attach along an edge of a garment and extend over a fastener, the cover comprising:

front (13) and back members (15) each comprising an outer surface (13) and an opposing concave (15) inner surface;

a connector (14) comprising a first end connected to the front member and a second end connected to the back member (Figure 3), the connector sized to space apart the inner surfaces by a gap (Figure 2); and

the front and back members connected together in an overlapping arrangement with the inner surfaces facing together and spaced apart on opposing sides of the gap (Figures 1 and 2) 
The device of Dighton substantially discloses the claimed invention but is lacking a domed outer surface.
The device of Dornman et al. teaches an outer surface (22 ) having a domed shape (Figure 5). The claimed shape is known in the art, therefore, It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to change the shape of the device since it would involve only design choice. Further, Applicant is pointed to In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). This court decision held that changing the shape of an object that has no structural significant would be a matter of choice which a person of ordinary skill in the art would have found obvious.   




Claim(s) 1 – 3, 7 and 22-24  is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Lee (US 2006/0249169). The device of Lee teaches,

With respect to claim 1, A cover (10) capable for use to attach along an edge of a garment and extend over a fastener, the cover comprising:

front (16) and back members (18)  each comprising an outer domed surface and an opposing concave inner (12, 22) surface (Figure 2b);

a connector (14) comprising a first end connected to the front member (at the flat topped extension piece) and a second end connected (at the flat topped connection piece) to the back member, the connector sized to space apart the inner surfaces by a gap (figure 2b); and

the front and back members connected together in an overlapping arrangement with the inner surfaces facing together and spaced apart on opposing sides of the gap(Figure 2b).

With respect to claim 2, wherein the connector is connected along a flat top section (where the hinge element meets the body) of a perimeter edge of each of the front and back members and a remainder of the perimeter edge of each of the front and back members is circular (Figure 2b).

With respect to claim 3, a top section of the perimeter edge of each of the front and back members is flat (the top portion of 16, 18) and a remainder of the perimeter edge of each of the front and back members is continuously rounded (Figure 2b).

With respect to claim 7, wherein the front member and the back member are aligned at an acute angle. The hinged element allows the front member and the back member to be moved with respect to each other and can be positioned at an acute angle as claimed. 


With respect to claim 22, wherein the outer domed surfaces are capable of being placed on the garment such that they face outward when the cover is attached to the garment.

With respect to claim 23, wherein the outer domed surfaces of the front and back members include a constant radius (Figure 2b).

With respect to claim 24, wherein each of the front and back members comprise a height (the parts 16, 18 have a height) measured between a perimeter edge and a top of the outer domed surface (Figure 2b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2006/0249169).  The device of Lee substantially discloses the claimed invention but is lacking the claimed size. applicant is pointed to In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). This court decision held that changing the shape of an object that has no structural significant would be a matter of choice which a person of ordinary skill in the art would have found obvious.   It is noted that a change in the size of the front element is not structurally significant to the device is a matter of choice and would be understand to a person having ordinary skill in the art. 



Allowable Subject Matter
Claims 8-12, and 14 are allowed
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

.Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHALE L QUINN whose telephone number is (571)272-8689. The examiner can normally be reached Monday - Friday 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 5712725559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHALE LEE. QUINN
Primary Examiner
Art Unit 3765



/RICHALE L QUINN/Primary Examiner, Art Unit 3732